Citation Nr: 0843288	
Decision Date: 12/16/08    Archive Date: 12/23/08

DOCKET NO.  07-07 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired 
neuropsychiatric disorder, claimed as post traumatic stress 
disorder (PTSD), depression and anxiety.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1980 to January 
1981. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In August 2008, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.

The Board notes that the January 2007 Statement of the Case 
included the issues of service connection for hepatitis C, 
degenerative disc disease and grinding of teeth.  These 
issues were withdrawn by the veteran in a September 2007 
statement.  Therefore, they are not before the Board at this 
time and will not be addressed in this decision.  


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that acquired 
neuropsychiatric disorders, including PTSD, depression and 
anxiety, were not incurred in service and were not related to 
service.  




CONCLUSION OF LAW

An acquired neuropsychiatric disorder, including PTSD, 
depression and anxiety was not incurred in or aggravated by 
service.  38 U.S.C.A. 1131, (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the veteran was sent a VCAA letter in January 2004 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, DD Form 214, private medical records and VA medical 
records.  The veteran was provided an opportunity to set 
forth her contentions during the hearing before the 
undersigned Veterans Law Judge.  The appellant was afforded 
VA medical examinations in April 2005 and March 2008.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

PTSD

In this case, the veteran has not been diagnosed with PTSD.  
The Board has reviewed all the medical evidence of record.  
The medical evidence does not show that the veteran has a 
current diagnosis of PTSD.  The April 2005 and March 2008 VA 
Compensation and Pension Examinations concluded that the 
veteran did not meet the criteria for PTSD.  

Without medical evidence providing a diagnosis of PTSD, 
service connection cannot be granted.  The Board has 
considered the contentions of the veteran that she has PTSD 
based on her in-service experiences, however, as a layman, 
without the appropriate medical training and expertise; the 
veteran is not competent to provide a probative opinion on a 
medical matter such as a diagnosis or etiology.  While a 
layman such as the veteran can certainly attest to her in-
service experiences and current symptoms, she is not 
competent to provide an opinion diagnosing a disability or 
linking that disability to service.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Id.  

As the medical evidence of record lacks a diagnosis of PTSD, 
the preponderance of the evidence is against the veteran's 
claim and the benefit-of-the-doubt rule does not apply.  
Therefore, the veteran's claim for service connection for 
PTSD must be denied.  See 38 U.S.C.A §5107; 38 C.F.R. 
§ 3.102.

Depression and Anxiety

The veteran has been diagnosed with depressive disorder and 
anxiety disorder.  The April 2005 and March 2008 VA 
Compensation and Pension Examinations, as well as the VA and 
private treatment records, show a diagnosis of anxiety 
disorder, not otherwise specified and depressive disorder, 
not otherwise specified.  

The Board has reviewed all the medical evidence of record, 
including the VA treatment records.  Although the veteran has 
a diagnosis of depression and anxiety, the medical evidence 
of record does not relate her disorders to service.  

In the April 2005 VA examination, the examiner reviewed the 
veteran's claims file, medical history and interviewed the 
veteran.  The examiner found that it was less likely than not 
that the veteran's depressive disorder was a result of her 
military service, including a claim of personal assault.  The 
examiner reasoned that there were depressive symptoms prior 
to the military evidenced by her suicide attempt, report of 
not being happy and running away.  The examiner found that 
there were several instances pre-military that led to these 
circumstances and have continued to negatively affect her 
psychological functioning and mental health, including 
domestic violence between her parents, abuse by her parents 
and rape.  There were also multiple traumas post-military 
that further challenged her functioning.  Additionally, the 
examiner found that the anxiety disorder began post-military, 
and concluded that it was not related to military 
experiences.  

The March 2008 VA examiner was a licensed psychologist.  He 
concluded that based on his review of the records and the 
clinical interview of the veteran, it was less likely as not 
that her depressive disorder and anxiety disorder were 
related to her military service.  The examiner noted that the 
veteran reported that her symptoms began in adolescence and 
she had also reported that they began as late as 2001.  She 
had a long history of physical, sexual and emotion abuse 
dating back to childhood.  The examiner found that the 
incidents in the military do not appeal to have uniquely 
impacted her psychological function and mental health.  

Based on the VA medical examinations, and all the objective 
medical evidence of record, the Board finds that the veteran 
is not entitled to service connection for anxiety or 
depression.  The medical evidence of record does not show a 
nexus between service and the anxiety or depression 
disorders.  Even affording the veteran the benefit of the 
doubt that all the incidents in service occurred as she 
described, the objective medical evidence of record shows 
that the veteran's anxiety and depression are not related to 
those incidents.  The evidence shows that there were other 
factors, not service related, that caused her depression and 
anxiety.  Without competent medical evidence linking the 
veteran's anxiety or depression to service, service 
connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between her disabilities and the 
allegation of verbal and sexual abuse in service, however, as 
a layman, without the appropriate medical training and 
expertise, she is not competent to provide a probative 
opinion on a medical matter such as etiology.  Espiritu, 
supra.

As the evidence of record does not show that a depressive 
disorder or an anxiety disorder is related to any incident in 
service, the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the veteran's claim for service connection for 
anxiety and depression must be denied.  See 38 U.S.C.A §5107; 
38 C.F.R. § 3.102.


ORDER

Service connection for an acquired neuropsychiatric disorder, 
including PTSD, depression and anxiety is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


